Shanaman, J.,
On May 7, 1934, Daniel F. McKenna presented a petition to this court wherein, among other things, he set forth that:
1. On December 2,1926, he passed a final legal examination for admission to the Supreme Court of Pennsylvania, and on March 21,1927, he was admitted to practice as an attorney-at-law in the Supreme Court.
2. After such admission to the Supreme Court he applied to the Board of Examiners of Berks County for its recommendation to the courts of Berks County to be admitted to practice therein as an attorney-at-law, and upon his said application the board of examiners did recommend to this court his admission to practice as an attorney-at-law.
3. Upon the presentation of the application and recommendation of the board of law examiners to this court, certain proceedings were had thereon which resulted in a decree of this court, entered August 8, 1927, refusing the motion of the board of law examiners, for his admission to practice as an attorney in the courts of Berks County. The proceedings are docketed in the appearance docket of the Court of Common Pleas of Berks County to May term, 1927, no. 160.
4. Upon the proceedings in this court, entered to May term, 1927, no. 160, being certified to the Supreme Court, the Supreme Court of Pennsylvania, on October 31, 1927, entered a rule upon him to show cause why his admission to the Supreme Court should not be revoked, and upon answer filed by him in the nature of a resignation, the Supreme Court, on November 21, 1927, made the rule absolute and ordered that his name be dropped from the roll of membership of the said court.
5. The matters which were the subject of investigation in the proceedings before this court occurred prior to August 21, 1921.
6. He is a married man living in a state of domestic felicity and was such at the time of his admission to the Supreme Court and his disbarment therefrom, and was then, and is now;, a bona fide resident of the County of Berks; that since his disbarment he has engaged in no unlawful enterprise, but has conducted himself as a law-abiding citizen in all respects; he has followed the vocation of an accountant, and is now following it, serving such persons who desire to employ him, particularly in the making of income tax returns, but has at no time professed to be a lawyer or undertaken to practice as such, having immediately after the refusal of his application for admission vacated an office which he had rented in anticipation of his admission to this bar, and removed his signs from the windows and doors thereof.
7. He submits to this court that in the light of his having lived an upright and moral life since the time of his disbarment, a period of more than 6 years, his petition for admission to practice in the courts of Berks County should be received with favor and he be so admitted.
*486This court has seriously and carefully considered and inquired as to the matters set forth in the petition, and the wisdom of granting the prayer thereof. We are convinced of the truthfulness of the matters therein averred.
Applicant has heretofore been certified by the State Board of Law Examiners as having passed the examination for admission to the Supreme Court, and the record of such examination and passing the same remains. It is in no manner affected by the decrees of this and the Supreme Court.
For a number of years past he has been following a useful vocation and lived as a law-abiding citizen in this community. The court is warranted in the belief that if he is admitted to the bar, he will observe the obligations of a lawyer.
For these reasons the proceedings heretofore had in this court should not now militate against his application.
We favor his admission providing, however, that he first be reinstated as a member of the bar of the Supreme Court so as to conform to the general practice of admission to this court upon proof of membership in the higher court.
And now, to wit, October 26,1934, it is hereby ordered, adjudged and decreed that Daniel F. McKenna be admitted as a member of the bar of Berks County, conditioned, however, that he be first reinstated as a member of the bar of the Supreme Court of Pennsylvania. Upon his reinstatement by the Supreme Court of Pennsylvania to membership in the bar of that court, the Prothonotary of Berks County is directed to enter said Daniel F. McKenna upon the rolls of attorneys entitled to practice in this court upon his taking the oath of office prescribed by law.